Citation Nr: 1616788	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an acquired psychiatric disorder other than PTSD, to include persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1972 to December 1972, and from July 1974 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the March 2010 and July 2010 Substantive Appeals, the Veteran requested a hearing at a local VA before a member of the Board (now called Veterans Law Judges).  Upon clarification, the Veteran requested a Videoconference Board hearing in a September 2010 correspondence.  The Veteran did not appear at the Videoconference Board hearing, which was scheduled for November 2, 2010.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).

In July 2014, the Board remanded the issue of service connection for a psychiatric disability to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the AOJ's compliance with the July 2014 Board Remand is included in the Duties to Notify and Assist and Remand sections below.  In the instant decision, the Board will bifurcate the acquired psychiatric disorder issues, address the merits of the claim for PTSD, and remand the claim for an acquired psychiatric disorder, other than PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Also, in this regard, the Board notes that another issue is currently on appeal, which was not addressed in the July 2014 Board decision.  Specifically, the appeal of whether new and material evidence has been received to reopen service connection for bilateral hearing loss was perfected in a July 2010 Substantive Appeal.  This appeal is addressed in the decision below.

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed January 1999 rating decision denied service connection for bilateral hearing loss on the basis that the Veteran did not have a bilateral hearing loss disability for VA compensation purposes.

2.  The Veteran attempted to reopen the claim and the most recent prior final denial is an unappealed March 2008 rating decision.

3.  The Veteran did not appeal the March 2008 rating decision after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.

4.  Evidence received since the March 2008 rating decision is new to the claims file, but does not raise the possibility of substantiating service connection for bilateral hearing loss.

5.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, denying the application to reopen the claim of service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A January 2008 letter provided notice of the elements of new and material evidence and the reasons for the prior denial for bilateral hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  

VA satisfied its duty to assist the Veteran in the development of the claim to reopen service connection for bilateral hearing loss.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the electronic file include the Veteran's service treatment records, VA treatment records, and a VA examination.

The Veteran was afforded a VA audiology examination in connection with the application to reopen service connection for bilateral hearing loss; regardless, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

With respect to the service connection claim adjudicated herein (service connection for PTSD), the Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication.  A timely September 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The September 2009 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim for PTSD.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, and lay statements.

The Veteran was afforded an opportunity for VA examinations in October 2009 and October 2014 (pursuant to the July 2014 Board Remand) in connection with the claim for service connection for PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the claim regarding service connection for an acquired psychiatric disability, other than PTSD, is being remanded due to an inadequacy of a portion of the October 2014 VA PTSD examination (discussed in the Remand section below), the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex psychiatric diagnosis issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The Board finds that the October 2009 VA psychiatric examination and October 2014 VA PTSD examination, taken together, are adequate with regard to the claim of service connection for PTSD.  See Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 268.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided diagnoses and rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for PTSD has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

Reopening of Service Connection for Bilateral Hearing Loss

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran brought a prior claim for service connection for bilateral hearing loss, which was denied in a January 1999 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month in January 1999.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the January 1999 notice.  For these reasons, the January 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the January 1999 rating decision, the RO denied service connection for bilateral hearing loss on the basis that there was no bilateral hearing loss "disability" for VA compensation purposes.  The evidence before the RO at the time of the January 1999 rating decision consisted of service treatment records and VA examination reports.

The Veteran attempted to reopen a claim for service connection.  The most recent prior final denial was a March 2008 rating decision that continued the denial of service connection for bilateral hearing loss, finding that the evidence submitted was not new and material because it still did not provide evidence of current hearing loss disability according to 38 C.F.R. § 3.385.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month in March 2008.  

The Veteran did not disagree with the March 2008 determination within one year of that notice.  No new and material additional evidence was received within one year of the March 2008 notice.  For these reasons, the March 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The evidence before the RO at the time of the March 2008 rating decision consisted of service treatment records and VA treatment records.

The Veteran filed the present claim to reopen in September 2008.  The March 2008 rating decision (on appeal) continued the denial of service connection for bilateral hearing loss, finding that the evidence submitted was not new and material because still did not provide evidence of current hearing loss disability according to 38 C.F.R. § 3.385.  Since the March 2008 rating decision (final disallowance), additional evidence has been received in the form of VA treatment records and a VA examination.  The VA treatment records and VA examination are new because they have not been previously submitted.

However, the new evidence is not material because it does not raise the possibility of substantiating the claim for service connection for bilateral hearing loss.  The new evidence does not have any tendency to establish a current hearing loss disability in accordance with 38 C.F.R. § 3.385, which was the basis of the prior final denial.  In this regard, hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000,  3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To the contrary, in a July 2009 VA treatment record, results of an audiogram were recorded, which did not reveal a bilateral hearing loss disability.  The July 2009 VA audiometric results do not include speech recognition scores; therefore, complete audiometric data, including Maryland CNC testing for speech recognition, is not available for the ears, bilaterally.  While the audiometric examination in this report does not include the pure tone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  In the July 2009 VA treatment record, pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
30
LEFT
15
20
20
30
35

In addition, the Veteran underwent a VA audiology examination in December 2009.  There, while pure tone thresholds and Maryland CNC testing for speech recognition results were included, the VA examiner indicated that the test results were considered unacceptable for rating purposes.  The VA examiner explained that the test results were characterized by poor SRT-PTA agreement, and that ascending and descending thresholds were not consistent.

Though this evidence (VA treatment records and the December 2009 VA examination) is new, it does not raise a reasonable possibility of substantiating the Veteran's claim because it does not indicate that he has a current hearing loss disability under 38 C.F.R. § 3.385 for which service connection may be granted.  
38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  In short, the evidence received after the March 2008 rating decision is new to the file, but is not material.  See Shade, 24 Vet. App. at 118.  The Board finds that new and material evidence has not been received regarding service connection for bilateral hearing loss as there is still no evidence of a bilateral hearing loss disability for VA compensation purposes.  Reopening of service connection for bilateral hearing loss is not warranted.  See 38 C.F.R. § 3.156(a).

Service Connection - Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran does not have a current diagnosis of PTSD, and PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

Service Connection for PTSD

The Veteran contends that he has PTSD as a result of military service.  Specifically, the Veteran asserts that he witnessed the death of his friend, Sgt. K, in a missile explosion at Little Rock Air Force Base in 1980, witnessed one German soldier killing another (while he was stationed in Germany), and was in a group in Wyoming that killed an antelope with a military-issued machine gun  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have a current PTSD diagnosis consistent with the DSM-IV.  The Veteran underwent a VA psychiatric examination in October 2009; however, while the VA examiner diagnosed other mental disorders, the VA examiner did not render a diagnosis of PTSD.  Similarly, the Veteran was afforded a VA PTSD examination in October 2014 (pursuant to the July 2014 Board Remand).  At that time, the October 2014 VA examiner opined that the Veteran does not meet the diagnostic criteria for PTSD.  The October 2014 VA examiner explained that the Veteran fulfilled Criterion A, exposure to a traumatic event, but did not meet Criterion B or C.  Specifically, the VA examiner noted that the Veteran provided no response for the presence of intrusion symptoms associated with the traumatic event (Criterion B).  Also, the Veteran had no response as to other persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (Criterion C).  

The record is also replete with VA psychiatric treatment records, none of which demonstrate a current diagnosis of PTSD consistent with the DSM-IV.  Without a current disability, service connection cannot be established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The weight of the evidence in this case is against finding a PTSD disability at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).  

To the extent that the Veteran attributes the psychiatric symptoms he has experienced to a claimed diagnosis of PTSD, the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, but he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Introduction to the DSM-IV specifically provides a "Cautionary Statement" that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of the DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose . . ."  A diagnosis not conforming to DSM-IV criteria or that does not show the findings on a report that supports the diagnosis is not adequate and requires further substantiation.  See 38 C.F.R. § 4.125(a).

Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value, and is further unsupported by any rationale.  Additionally, any purported opinion is far outweighed by the October 2014 VA examiner's opinion that is based on a review of history and clinical observation, and includes a rationale.  The only competent medical opinion addressing whether the Veteran has a PTSD diagnosis is the negative October 2014 VA PTSD opinion.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed condition (PTSD) in accordance with the DSM-IV criteria as required under 38 C.F.R. § 4.125(a); therefore, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

The Veteran has been variously diagnosed with an acquired psychiatric disability, to include persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse.  In the October 2009 VA psychiatric examination report, the Veteran was diagnosed with substance-induced mood disorder.  The Veteran also underwent a VA PTSD examination in October 2014.  At that time, the Veteran was diagnosed with persistent depressive disorder.  VA psychiatric treatment records also reveal a diagnosis of polysubstance abuse.

Pursuant to the July 2014 Board Remand, one of the Veteran's claimed stressors was verified.  Specifically, a Joint Services Records Research Center (JSRRC) memorandum, dated in August 2014, indicated that the DOD Narrative Summaries of Accidents Involving U.S. Nuclear Weapons 1950-1980, confirmed that, on September 19, 1980, a Titan II missile explosion occurred, and the explosion killed one service member and injured 21 other personnel.  The JSRRC memorandum also indicated that, upon review of the Veteran's service treatment records, it was confirmed that the Veteran was serving in the same unit involved at the time of the September 1980 missile incident.  As such, the JSRRC determined that the Veteran's stressor can be recognized.

Neither the October 2009 nor October 2014 VA examiner opined on whether the acquired psychiatric disorders are etiologically related to the verified in-service stressor.  For this reason, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disability (other than PTSD), to include persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse.

Accordingly, the issue of service connection for an acquired psychiatric disorder other than PTSD is REMANDED for the following actions:

1. If possible, request that the VA psychologist who conducted the October 2014 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the October 2014 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For EACH diagnosis other than PTSD, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disability, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, is otherwise caused by, or related to, active service, including witnessing the death of a friend in a missile explosion at Little Rock Air Force Base in 1980?

In rendering the requested opinions in paragraphs 
a) and b), the VA examiner should assume, as fact, that the Veteran witnessed the death of a friend in a missile explosion at Little Rock Air Force Base in 1980, and that this in-service stressor has been verified.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for an acquired psychiatric disability, other than PTSD, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


